Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 10, 2017

The Court of Appeals hereby passes the following order:

A17D0321. TINA JONES v. GARY LEE JONES.

      Tina Jones seeks discretionary review of the superior court’s final order that,
among other things, modifies child custody and parenting time. Under OCGA §
5-6-34 (a) (11), direct appeals are permitted from “[a]ll judgments or orders in child
custody cases awarding, refusing to change, or modifying child custody or holding
or declining to hold persons in contempt of such child custody judgment or orders.”
Thus, the order Tina seeks to appeal is directly appealable.
      Under OCGA § 5-6-35 (j), this Court will grant a timely discretionary
application if the lower court’s order is subject to direct appeal. Accordingly, this
application is hereby GRANTED. Tina Jones shall have ten days from the date of
this order to file a notice of appeal with the superior court, if she has not already done
so. The clerk of the superior court is DIRECTED to include a copy of this order in
the record transmitted to the Court of Appeals.




                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          03/10/2017
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.